AO 2458 {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of l



                                       UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                        V.                                          (For Offenses Committed On or After November I, 1987)


                     Jorge Martinez-Martinez                                        Case Number: 2:20-mj-8536

                                                                                    Leah Weatherly Gonzales
                                                                                    Defendant's Attorney


REGISTRATION NO. 22844408

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                             ----------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                              Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
 •    Count(s)
                                                                            -------------------
                                                                               dismissed on the motion of the United States.
                  -----------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  i   TIME SERVED                               •   _ _ _ _ _ _ _ _ _ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, February 18, 2020
                                                                         Date of Imposition of Sentence
             'i\\·t,\\°'\'~~~ _ ; \ \
Received
             DUSM
                      .
                             f
                            J; I
                             'j              1 FILED
                                                                                 ORABLE RUTH B      EZ MONTENEGRO
                                                   FEB 1 8 2020                 TED STATES MAGISTRATE JUDGE
                                           CLERK US Dl'..0:1 HiC T COLMT
                                        SOUTHERN DIST~: CALIFORNIA
Clerk ' s Qf-C:
             11ce Cop : . ·.                   ' .....'        ...    f)EPUTY
                                                                                                                                2:20-mj-8536
